Citation Nr: 1438835	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  10-31 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable initial evaluation for onychomycosis.

2.  Entitlement to an initial evaluation in excess of 10 percent disabling for lumbar strain.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to December 2000.

These matters come before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a video conference hearing in June 2014 before the undersigned.  A transcript of the hearing is associated with the claims file.

A claim for increased evaluation includes a claim for a finding of TDIU where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran initially raised his TDIU claim independent of his claims for higher ratings, and the RO separately adjudicated it, denying it in May 2013 and July 2013 rating decisions.  At the February 2014 hearing, however, the Veteran testified that he anticipated leaving work due to his disabilities.  As such, the issue of TDIU is currently before the Board as part and parcel of the claims for a higher evaluation.

The issues of entitlement to a compensable initial evaluation for onychomycosis and entitlement to an initial evaluation in excess of 10 percent disabling for lumbar strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran is employed and has been employed the entire appeal period.  His service-connected disabilities do not preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for an award of TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The U. S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As there is no disputed regarding the facts, the law is dispositive in the instant claim and the duty to notify and assist is not applicable.

II.  TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  See M21-1MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran seeks entitlement to TDIU.  The Veteran reports that it has been very hard to deal with fellow employees and that he felt that he could not work any more in a normal environment due to his anger and back pain.  He reported that he had a hard time communicating and working under a stress environment.  On a VA Form 21-8940, dated in May 2012, the Veteran reported that he was working and had been working at the same job since February 2003.  The Veteran reported substantial income.  At the hearing before the undersigned in June 2014 the Veteran indicated that he was working as a senior shipping manager for a retail company.  The Veteran reported that he anticipated leaving work.

It is undisputed that the Veteran has been gainfully employed during the entire period on appeal.  As such, the Veteran is not unemployable and, therefore, the claim for TDIU is denied.  


ORDER

Entitlement to a total disability rating based on individual unemployability (TDIU) is denied.


REMAND

The most recent VA examinations of the Veteran's onychomycosis and lumbar strain were performed in May 2012.  At the June 2014 hearing, the Veteran reported that the severity of his back issues had increased over the prior year and that he had neurological symptoms of his back disability.  In addition, when asked regarding his onychomycosis if there has been any loss of skin the Veteran replied "Yes, it's, it's real dark and it's around the edge of the toe."  Prior examination of the Veteran's toe did not indicate any loss of skin.  As this information indicates that the Veteran's conditions may have become more severe since the prior examinations, the Board finds that it must remand the claims for the Veteran to undergo contemporaneous VA examinations to assess the current nature, extent and severity of his onychomycosis and lumbar strain disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

At the hearing, the Veteran also reported that he received all of his care through private providers via Tricare.  He has submitted private treatment records, including records from Frisco Spine dated in May 2014.  The records from Frisco Spine indicate that the Veteran had an appointment for pain management and physical therapy and may need to have possible back surgery.  On remand, contact the Veteran and request that he identify all treatment providers regarding his onychomycosis and lumbar strain.  Thereafter, after obtaining all necessary authorization, obtain and associate with the claims file all treatment records identified by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all treatment providers regarding his onychomycosis and lumbar strain.  After obtaining all necessary authorization, obtain and associate with the claims file all identified treatment records as well as all records from Frisco Spine.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current level of severity of the service-connected onychomycosis.  The claims file along with any pertinent medical records located in the Veteran's Virtual VA file should be made available to and reviewed by the examiner.  

The examiner should specifically identify all manifestations of the onychomycosis, to include any scarring or loss of skin and any prescribed treatments (i.e., systemic therapy such as corticosteroids or other immunosuppressive drugs) and the duration of such treatment.  If the examiner determines that the Veteran experiences flare-ups or additional symptoms of his skin disability, but they are not observable at the current time, he or she should estimate the entire body and exposed areas affected of such skin disability when it is in an active phase.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the degree of impairment due to his service-connected lumbar strain.  The claims file and any relevant records in the Virtual VA and VBMS systems should be made available for review in conjunction with the examination.  All necessary tests should be conducted and the examination report should include full range of motion studies (utilizing a goniometer).  The examiner should provide an opinion in regard to the degree of impairment due to lumbar strain, to include an opinion as to whether there is additional functional loss with repetitive movement and/or whether there is any associated neurologic impairment.  

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


